Case 5:20-cv-02616-JGB-SHK Document 33 Filed 07/30/21 Page 1 of 21 Page ID #:520




    1    Steven J. Nataupsky (SBN 155913)         Hans L. Mayer (SBN 291998)
         steven.nataupsky@knobbe.com              hans.mayer@knobbe.com
    2    Lynda J. Zadra-Symes (SBN 156511)        KNOBBE, MARTENS, OLSON & BEAR, LLP
         lynda.zadrasymes@knobbe.com              1925 Century Park East, Suite 600
    3    Jason A. Champion (SBN 259207)           Los Angeles, CA 90067
         jason.champion@knobbe.com                Phone: (310) 551-3450
    4    KNOBBE, MARTENS, OLSON & BEAR, LLP       Facsimile: (310) 601-1263
         2040 Main Street
    5    Fourteenth Floor
         Irvine, CA 92614
    6    Phone: (949) 760-0404
         Facsimile: (949) 760-9502
    7
        Attorneys for Plaintiff
    8   MONSTER ENERGY COMPANY
    9
         Daniel J. Kessler (SBN 173710)            Robert J. Figa
   10    Amanda V. Dwight (SBN 187028)             DEAN & FULKERSON, P.C.
         BURKHALTER KESSLER CLEMENT                801 W. Big Beaver Road, 5th Fl.
   11    & GEORGE LLP                              Troy, MI 48084
         2020 Main Street, Suite 600               248-362-1300
   12    Irvine, CA 92614                          rfiga@DFLaw.com
         949-975-7500
   13    dkessler@bkcglaw.com
         adwight@bkcglaw.com
   14
        Attorneys for Defendants
   15   METRO GIANT, INC. and CHRISTOPHER ANKAWI
   16                IN THE UNITED STATES DISTRICT COURT
   17              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   18
        MONSTER ENERGY COMPANY, )             Civil Action No. 5:20-CV-2616-JGB-SHK
   19   a Delaware corporation,       )
                                      )       Magistrate Judge Shashi H. Kewalramani
   20
                      Plaintiff,      )
   21                                 )       [PROPOSED] STIPULATED
               v.                     )       PROTECTIVE ORDER
   22
                                      )
   23   METRO GIANT, INC., a Michigan )
        corporation; CHRISTOPHER      )
   24
        ANKAWI, an individual,        )
   25                                 )
                      Defendants.     )
   26
   27
   28
Case 5:20-cv-02616-JGB-SHK Document 33 Filed 07/30/21 Page 2 of 21 Page ID #:521




    1   1.    PURPOSES AND LIMITATIONS
    2         Discovery in this action is likely to involve production of confidential,
    3   proprietary, or private information for which special protection from public
    4   disclosure and from use for any purpose other than prosecuting this litigation may
    5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court
    6   to enter the following Stipulated Protective Order. The parties acknowledge that
    7   this Order does not confer blanket protections on all disclosures or responses to
    8   discovery and that the protection it affords from public disclosure and use extends
    9   only to the limited information or items that are entitled to confidential treatment
   10   under the applicable legal principles.
   11   2.    GOOD CAUSE STATEMENT
   12         This action is likely to involve trade secrets, customer and pricing lists and
   13   other valuable research, development, commercial, financial, technical and/or
   14   proprietary information for which special protection from public disclosure and
   15   from use for any purpose other than prosecution of this action is warranted. Such
   16   confidential and proprietary materials and information consist of, among other
   17   things, confidential business or financial information, information regarding
   18   confidential business practices, or other confidential research, development, or
   19   commercial information (including information implicating privacy rights of
   20   third parties), information otherwise generally unavailable to the public, or which
   21   may be privileged or otherwise protected from disclosure under state or federal
   22   statutes, court rules, case decisions, or common law. Accordingly, to expedite the
   23   flow of information, to facilitate the prompt resolution of disputes over
   24   confidentiality of discovery materials, to adequately protect information the
   25   parties are entitled to keep confidential, to ensure that the parties are permitted
   26   reasonable necessary uses of such material in preparation for and in the conduct
   27   of trial, to address their handling at the end of the litigation, and serve the ends of
   28   justice, a protective order for such information is justified in this matter. It is the

                                                 -1-
Case 5:20-cv-02616-JGB-SHK Document 33 Filed 07/30/21 Page 3 of 21 Page ID #:522




    1   intent of the parties that information will not be designated as confidential for
    2   tactical reasons and that nothing be so designated without a good faith belief that
    3   it has been maintained in a confidential, non-public manner, and there is good
    4   cause why it should not be part of the public record of this case.
    5   3.    ACKNOWLEDGEMENT OF PROCEDURE FOR FILING UNDER
    6         SEAL
    7         The parties further acknowledge, as set forth in Section 14.3, below, that
    8   this Stipulated Protective Order does not entitle them to file confidential
    9   information under seal. Local Civil Rule 79-5 sets forth the procedures that must
   10   be followed and the standards that will be applied when a party seeks permission
   11   from the court to file material under seal.
   12         In accordance with Local Rule 79-5, if any papers to be filed with the Court
   13   contain information and/or documents that have been designated as confidential,
   14   the proposed filing shall be accompanied by an application to file papers or the
   15   portion thereof containing the designated information or documents (if such
   16   portion is segregable) under seal. The parties further acknowledge that Local
   17   Rule 79-5.2.2(b) sets forth the procedures to be followed when filing papers
   18   containing confidential information or documents designated by another party
   19   including notice to the designating party at least 3 days before filing.
   20   4.    DEFINITIONS
   21         4.1    Action: this pending federal law suit.
   22         4.2    Challenging Party: a Party or Non-Party that challenges the
   23   designation of information or items under this Order.
   24         4.3    “CONFIDENTIAL” Information or Items: information (regardless of
   25   how it is generated, stored or maintained) or tangible things that qualify for
   26   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   27   the Good Cause Statement.
   28   ///

                                                -2-
Case 5:20-cv-02616-JGB-SHK Document 33 Filed 07/30/21 Page 4 of 21 Page ID #:523




    1          4.4     Counsel: Outside Counsel of Record and House Counsel (as well as
    2   their support staff).
    3          4.5     Designating Party: a Party or Non-Party that designates information
    4   or items that it produces in disclosures or in responses to discovery as
    5   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    6   ONLY.”
    7          4.6     Disclosure or Discovery Material: all items or information,
    8   regardless of the medium or manner in which it is generated, stored, or maintained
    9   (including, among other things, testimony, transcripts, and tangible things), that
   10   are produced or generated in disclosures or responses to discovery in this matter,
   11   or otherwise produced or generated in the course of this litigation, including
   12   without limitation production documents, electronically stored information,
   13   things, answers to interrogatories, responses to requests for admissions, and
   14   depositions, as well as testimony adduced at trial or a hearing or any matters in
   15   evidence.
   16          4.7     Expert: a person with specialized knowledge or experience in a
   17   matter pertinent to the litigation who has been retained by a Party or its counsel
   18   to serve as an expert witness or as a consultant in this Action.
   19          4.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
   20   Information or Items: information (regardless of how it is generated, stored or
   21   maintained) or tangible things that qualify for protection under Federal Rule of
   22   Civil Procedure 26(c), and as specified above in the Good Cause Statement, that
   23   is extremely sensitive information the disclosure of which to another party or non-
   24   party would likely harm the competitive position of the party producing the
   25   information.     Examples of information that could be considered HIGHLY
   26   CONFIDENTIAL – ATTORNEYS’ EYES ONLY include sales volumes, sales
   27   units, cost of goods sold, price structures, discounts, business costs, profits,
   28   margins, technical documents, marketing strategies, competitive business plans,

                                                -3-
Case 5:20-cv-02616-JGB-SHK Document 33 Filed 07/30/21 Page 5 of 21 Page ID #:524




    1   and the identity of customers.
    2         4.9    House Counsel: attorneys who are employees of a party to this
    3   Action. House Counsel does not include Outside Counsel of Record or any other
    4   outside counsel.
    5         4.10 Non-Party: any natural person, partnership, corporation, association,
    6   or other legal entity not named as a Party to this action.
    7         4.11 Outside Counsel of Record: attorneys who are not employees of a
    8   party to this Action but are retained to represent or advise a party to this Action
    9   and have appeared in this Action on behalf of that party or are affiliated with a
   10   law firm which has appeared on behalf of that party, and includes support staff.
   11         4.12 Party: any party to this Action, including all of its officers, directors,
   12   employees, consultants, retained experts, and Outside Counsel of Record (and
   13   their support staffs).
   14         4.13 Producing Party: a Party or Non-Party that produces Disclosure or
   15   Discovery Material in this Action.
   16         4.14 Professional Vendors: persons or entities that provide litigation
   17   support services (e.g., photocopying, videotaping, translating, preparing exhibits
   18   or demonstrations, computer database preparation, document coding, and
   19   organizing, storing, or retrieving data in any form or medium) and their
   20   employees and subcontractors.
   21         4.15 Protected Material: any Disclosure or Discovery Material that is
   22   designated    as   “CONFIDENTIAL”         or   “HIGHLY       CONFIDENTIAL          –
   23   ATTORNEYS’ EYES ONLY.”
   24         4.16 Receiving Party: a Party that receives Disclosure or Discovery
   25   Material from a Producing Party.
   26   5.    SCOPE
   27         The protections conferred by this Stipulation and Order cover not only
   28   Protected Material (as defined above), but also (1) any information copied or

                                                -4-
Case 5:20-cv-02616-JGB-SHK Document 33 Filed 07/30/21 Page 6 of 21 Page ID #:525




    1   extracted from Protected Material; (2) all copies, excerpts, summaries, or
    2   compilations of Protected Material; and (3) any testimony, conversations, or
    3   presentations by Parties or their Counsel that might reveal Protected Material.
    4         However, the protections conferred by this Stipulation and Order do not
    5   cover the following information: (a) any information that is in the public domain
    6   at the time of disclosure to a Receiving Party or becomes part of the public domain
    7   after its disclosure to a Receiving Party as a result of publication not involving a
    8   violation of this Order, including becoming part of the public record through trial
    9   or otherwise; and (b) any information known to the Receiving Party prior to the
   10   disclosure or obtained by the Receiving Party after the disclosure from a source
   11   who obtained the information lawfully under no obligation of confidentiality to
   12   the Designating Party
   13         Any use of Protected Material at trial shall be governed by the orders of the
   14   trial judge. This Order does not govern the use of Protected Material at trial.
   15   6.    DURATION
   16         Once a case proceeds to trial, information that was designated as
   17   CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   18   ONLY, or otherwise maintained pursuant to this Stipulated Protective Order, that
   19   is used or introduced as an exhibit at trial becomes public and will be
   20   presumptively available to all members of the public, including the press, unless
   21   compelling reasons supported by specific factual findings to proceed otherwise
   22   are made to the trial judge in advance of the trial. See Kamakana v. City and
   23   County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing
   24   “good cause” showing for sealing documents produced in discovery from
   25   “compelling reasons” standard when merits-related documents are part of court
   26   record). Accordingly, the terms of this Stipulated Protective Order do not extend
   27   beyond the commencement of the trial with respect to such information.
   28   ///

                                                -5-
Case 5:20-cv-02616-JGB-SHK Document 33 Filed 07/30/21 Page 7 of 21 Page ID #:526




    1   7.    DESIGNATING PROTECTED MATERIAL
    2         7.1      Exercise of Restraint and Care in Designating Material for
    3   Protection. Each Party or Non-Party that designates information or items for
    4   protection under this Order must take care to limit any such designation to specific
    5   material that qualifies under the appropriate standards.
    6         The Designating Party must designate for protection only those parts of
    7   material, documents, items, or oral or written communications that qualify so that
    8   other portions of the material, documents, items, or communications for which
    9   protection is not warranted are not swept unjustifiably within the ambit of this
   10   Order.
   11         Mass, indiscriminate, or routinized designations are prohibited.
   12   Designations that are shown to be clearly unjustified or that have been made for
   13   an improper purpose (e.g., to unnecessarily encumber the case development
   14   process or to impose unnecessary expenses and burdens on other parties) may
   15   expose the Designating Party to sanctions.
   16         If it comes to a Designating Party’s attention that information or items that
   17   it designated for protection do not qualify for protection, that Designating Party
   18   must promptly notify all other Parties that it is withdrawing the inapplicable
   19   designation.
   20         7.2      Manner and Timing of Designations. Except as otherwise provided
   21   in this Order, or as otherwise stipulated or ordered, Disclosure or Discovery
   22   Material that qualifies for protection under this Order must be clearly so
   23   designated before the material is disclosed or produced.
   24         Designation in conformity with this Order requires:
   25                  (a)   For information in documentary form (e.g., paper or electronic
   26         documents, but excluding transcripts of depositions or other pretrial or trial
   27         proceedings), that the Producing Party affix at a minimum, the legend
   28         “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

                                                -6-
Case 5:20-cv-02616-JGB-SHK Document 33 Filed 07/30/21 Page 8 of 21 Page ID #:527




    1         EYES ONLY” (hereinafter “CONFIDENTIALITY legend”), to each page
    2         that contains protected material.
    3                A Party or Non-Party that makes original documents available for
    4         inspection need not designate them for protection until after the inspecting
    5         Party has indicated which documents it would like copied and produced.
    6         During the inspection and before the designation, all of the material made
    7         available for inspection shall be deemed “HIGHLY CONFIDENTIAL –
    8         ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified
    9         the documents it wants copied and produced, the Producing Party must
   10         determine which documents, or portions thereof, qualify for protection
   11         under this Order. Then, before producing the specified documents, the
   12         Producing Party must affix the “CONFIDENTIALITY legend” to each
   13         page that contains Protected Material.
   14                (b)   For a deposition transcript, the Producing Party shall
   15         designate    the    transcript    as   “CONFIDENTIAL”       or   “HIGHLY
   16         CONFIDENTIAL – ATTORNEYS’ EYES ONLY” by requesting such
   17         treatment thereof either on the record at the time of the deposition or by
   18         written notice to all counsel of record after service of the final deposition
   19         transcript. If confidential treatment of a transcript is requested by a party
   20         by written notice after completion of a deposition, such written notice shall
   21         be provided to all counsel of record within fourteen (14) days after
   22         completion and service of the final transcript. Such written notice shall
   23         specifically identify by page and line number all portions of the transcript
   24         that   should      be   treated   as      “CONFIDENTIAL”    or   “HIGHLY
   25         CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in accordance with
   26         this Stipulated Protective Order. All counsel receiving such notice shall be
   27         responsible for marking the copies of the designated transcript or portion
   28         thereof in their possession or control as provided for in the written notice.

                                                  -7-
Case 5:20-cv-02616-JGB-SHK Document 33 Filed 07/30/21 Page 9 of 21 Page ID #:528




    1         The parties shall not disseminate a deposition transcript or the contents
    2         thereof beyond the persons designated in Paragraph 9.3 below for a period
    3         of fourteen (14) days after completion and service of the final transcript,
    4         except that portions of the transcript may be filed under seal with the Court
    5         in connection with these proceedings.          Documents or things used as
    6         exhibits at a deposition that a party desires to be subject to this Stipulated
    7         Protective    Order     shall    be      separately      stamped   or      marked
    8         “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
    9         EYES ONLY.” The disclosing party will have the right to exclude from
   10         attendance at a deposition, during such time as the Confidential
   11         Information is to be disclosed, any person other than the deponent, counsel,
   12         the court reporter, the videographer, designated experts and any person(s)
   13         agreed upon by counsel for the disclosing party.
   14                (c)   For information produced in some form other than
   15         documentary     (including,     without    limitation,    electronically    stored
   16         information produced in native format) and for any other tangible items,
   17         that the Producing Party affix in a prominent place on the media or exterior
   18         of the container or containers in which the information is stored the legend
   19         “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
   20         EYES ONLY. If only a portion or portions of the information warrants
   21         protection, the Producing Party, to the extent practicable, shall identify the
   22         protected portion(s).
   23         7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
   24   failure to designate qualified information or items does not, standing alone, waive
   25   the Designating Party’s right to secure protection under this Order for such
   26   material. Upon timely correction of a designation, the Receiving Party must make
   27   reasonable efforts to assure that the material is treated in accordance with the
   28   provisions of this Order.

                                                 -8-
Case 5:20-cv-02616-JGB-SHK Document 33 Filed 07/30/21 Page 10 of 21 Page ID #:529




     1   8.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
     2         8.1    Timing of Challenges. Any Party or Non-Party may challenge a
     3   designation of confidentiality at any time that is consistent with the Court’s
     4   Scheduling Order.
     5         8.2    Meet and Confer. The Challenging Party shall initiate the dispute
     6   resolution process under Local Rule 37.1 et seq.
     7         8.3    The burden of persuasion in any such challenge proceeding shall be
     8   on the Designating Party. Frivolous challenges, and those made for an improper
     9   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
    10   parties) may expose the Challenging Party to sanctions. Unless the Designating
    11   Party has waived or withdrawn the confidentiality designation, all parties shall
    12   continue to afford the material in question the level of protection to which it is
    13   entitled under the Producing Party’s designation until the Court rules on the
    14   challenge.
    15   9.    ACCESS TO AND USE OF PROTECTED MATERIAL
    16         9.1    Basic Principles. A Receiving Party may use Protected Material that
    17   is disclosed or produced by another Party or by a Non-Party in connection with
    18   this Action only for prosecuting, defending, or attempting to settle this Action.
    19   Such Protected Material may be disclosed only to the categories of persons and
    20   under the conditions described in this Order. When the Action has been
    21   terminated, a Receiving Party must comply with the provisions of section 15
    22   below (FINAL DISPOSITION).
    23         Protected Material must be stored and maintained by a Receiving Party at
    24   a location and in a secure manner that ensures that access is limited to the persons
    25   authorized under this Order.
    26         9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
    27   otherwise ordered by the court or permitted in writing by the Designating Party,
    28   a Receiving Party may disclose any information or item designated

                                                 -9-
Case 5:20-cv-02616-JGB-SHK Document 33 Filed 07/30/21 Page 11 of 21 Page ID #:530




     1   “CONFIDENTIAL” only to:
     2              (a)    the Receiving Party’s Outside Counsel of Record in this
     3        Action and other attorneys from Outside Counsel of Record’s law firm, as
     4        well as employees of said Outside Counsel of Record to whom it is
     5        reasonably necessary to disclose the information for this Action;
     6              (b)    the officers, directors, and employees (including House
     7        Counsel) of the Receiving Party to whom disclosure is reasonably
     8        necessary for this Action and who have signed the “Acknowledgment and
     9        Agreement to Be Bound” (Exhibit A);
    10              (c)    Experts (as defined in this Order) of the Receiving Party to
    11        whom disclosure is reasonably necessary for this Action and who have
    12        signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    13              (d)    the court and its personnel;
    14              (e)    court reporters and their staff;
    15              (f)    professional jury or trial consultants, mock jurors, and
    16        Professional Vendors to whom disclosure is reasonably necessary for this
    17        Action and who have signed the “Acknowledgment and Agreement to Be
    18        Bound” (Exhibit A);
    19              (g)    the author or recipient of a document containing the
    20        information or a custodian or other person who otherwise possessed or
    21        knew the information;
    22              (h)    during their depositions, witnesses, and attorneys for
    23        witnesses, in the Action to whom disclosure is reasonably necessary
    24        provided: (1) the deposing party requests that the witness sign the form
    25        attached as Exhibit 1 hereto; and (2) they will not be permitted to keep any
    26        confidential information unless they sign the “Acknowledgment and
    27        Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
    28        Designating Party or ordered by the court. Pages of transcribed deposition

                                               -10-
Case 5:20-cv-02616-JGB-SHK Document 33 Filed 07/30/21 Page 12 of 21 Page ID #:531




     1         testimony or exhibits to depositions that reveal Protected Material may be
     2         separately bound by the court reporter and may not be disclosed to anyone
     3         except as permitted under this Stipulated Protective Order; and
     4               (i)    any mediator or settlement officer, and their supporting
     5         personnel, mutually agreed upon by any of the parties engaged in
     6         settlement discussions.
     7         9.3   Disclosure of “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
     8   Information or Items. Unless otherwise ordered by the court or permitted in
     9   writing by the Designating Party, a Receiving Party may disclose any information
    10   or item designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
    11               (a)    the Receiving Party’s Outside Counsel of Record in this
    12         Action and other attorneys from Outside Counsel of Record’s law firm, as
    13         well as employees of said Outside Counsel of Record to whom it is
    14         reasonably necessary to disclose the information for this Action;
    15               (b)    No more than three (3) House Counsel of the Receiving Party,
    16         that has previously been identified to the other side in writing, to (1) whom
    17         disclosure is reasonably necessary for this Action, (2) who have no
    18         involvement in competitive decision-making, and (3) who have signed the
    19         “Acknowledgement and Agreement to Be Bound” (exhibit A);
    20               (c)    Experts (as defined in this Order) of the Receiving Party to
    21         whom disclosure is reasonably necessary for this Action and who have
    22         signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    23               (d)    the court and its personnel;
    24               (e)    court reporters, videographers and their staff;
    25               (f)    professional jury or trial consultants, mock jurors, and
    26         Professional Vendors to whom disclosure is reasonably necessary for this
    27         Action and who have signed the “Acknowledgment and Agreement to Be
    28         Bound” (Exhibit A);

                                                -11-
Case 5:20-cv-02616-JGB-SHK Document 33 Filed 07/30/21 Page 13 of 21 Page ID #:532




     1                    (g)   the author or recipient of a document containing the
     2         information or a custodian or other person who otherwise possessed or
     3         knew the information; and
     4                    (h)   any mediator or settlement officer, and their supporting
     5         personnel, mutually agreed upon by any of the parties engaged in
     6         settlement discussions.
     7         9.4        Limited Disclosure of “CONFIDENTIAL – ATTORNEYS’ EYES
     8   ONLY” Information to Officers, Directors and Employees of the Receiving Party.
     9   In the event that the Receiving Party’s Outside Counsel of Record believes that
    10   disclosure of certain “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
    11   information or items to one or more of the individuals listed in Section 9.2(b) is
    12   necessary for the Receiving Party to litigate and/or defend the claims in this
    13   matter, the Receiving Party’s Outside Counsel of Record may prepare a written
    14   summary of the “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information
    15   or item and submit a Limited Disclosure Request to the Designating Party. The
    16   Limited Disclosure Request must be in writing and identify by name the
    17   individual or individuals that fall within Section 9.2(b) of the Agreement with
    18   whom the Limited Disclosure will be shared. Only upon receiving written consent
    19   and approval of the Limited Disclosure Request from the Designating Party, the
    20   Receiving Party’s Outside Counsel of Record may disclose the written summary
    21   of the “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information or item
    22   with the approved individual or individuals.       A failure to respond by the
    23   Designating Party shall not be deemed consent and approval.
    24   10.   PROTECTED MATERIAL SUBPOENAED OR ORDERED
    25         PRODUCED IN OTHER LITIGATION
    26         If a Party is served with a subpoena or a court order issued in another
    27   litigation that compels disclosure of any information or items designated in this
    28   Action      as     “CONFIDENTIAL”       or     “HIGHLY    CONFIDENTIAL          –

                                                 -12-
Case 5:20-cv-02616-JGB-SHK Document 33 Filed 07/30/21 Page 14 of 21 Page ID #:533




     1   ATTORNEYS’ EYES ONLY,” that Party must:
     2                (a)   promptly notify in writing the Designating Party. Such
     3         notification shall include a copy of the subpoena or court order;
     4                (b)   promptly notify in writing the party who caused the subpoena
     5         or order to issue in the other litigation that some or all of the material
     6         covered by the subpoena or order is subject to this Protective Order. Such
     7         notification shall include a copy of this Stipulated Protective Order; and
     8                (c)   cooperate with respect to all reasonable procedures sought to
     9         be pursued by the Designating Party whose Protected Material may be
    10         affected.
    11         If the Designating Party timely seeks a protective order, the Party served
    12   with the subpoena or court order shall not produce any information designated in
    13   this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
    14   ATTORNEYS’ EYES ONLY” before a determination by the court from which
    15   the subpoena or order issued, unless the Party has obtained the Designating
    16   Party’s permission. The Designating Party shall bear the burden and expense of
    17   seeking protection in that court of its Protected Material and nothing in these
    18   provisions should be construed as authorizing or encouraging a Receiving Party
    19   in this Action to disobey a lawful directive from another court.
    20   11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    21         PRODUCED IN THIS LITIGATION
    22         (a)    The terms of this Order are applicable to information produced by a
    23   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
    24   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced
    25   by Non-Parties in connection with this litigation is protected by the remedies and
    26   relief provided by this Order. Nothing in these provisions should be construed as
    27   prohibiting a Non-Party from seeking additional protections.
    28         (b)    In the event that a Party is required, by a valid discovery request, to

                                                -13-
Case 5:20-cv-02616-JGB-SHK Document 33 Filed 07/30/21 Page 15 of 21 Page ID #:534




     1   produce a Non-Party’s confidential information in its possession, and the Party is
     2   subject to an agreement with the Non-Party not to produce the Non-Party’s
     3   confidential information, then the Party shall:
     4                  (1)   promptly notify in writing the Requesting Party and the Non-
     5         Party that some or all of the information requested is subject to a
     6         confidentiality agreement with a Non-Party;
     7                  (2)   promptly provide the Non-Party with a copy of the Stipulated
     8         Protective Order in this Action, the relevant discovery request(s), and a
     9         reasonably specific description of the information requested; and
    10                  (3)   make the information requested available for inspection by the
    11         Non-Party, if requested.
    12         (c)      If the Non-Party fails to seek a protective order from this court within
    13   14 days of receiving the notice and accompanying information, the Receiving
    14   Party may produce the Non-Party’s confidential information responsive to the
    15   discovery request. If the Non-Party timely seeks a protective order, the Receiving
    16   Party shall not produce any information in its possession or control that is subject
    17   to the confidentiality agreement with the Non-Party before a determination by the
    18   court. Absent a court order to the contrary, the Non-Party shall bear the burden
    19   and expense of seeking protection in this court of its Protected Material.
    20   12.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    21         If a Receiving Party learns that, by inadvertence or otherwise, it has
    22   disclosed Protected Material to any person or in any circumstance not authorized
    23   under this Stipulated Protective Order, the Receiving Party must immediately:
    24         (a)      notify in writing the Designating Party of the unauthorized
    25   disclosures;
    26         (b)      use its best efforts to retrieve all unauthorized copies of the Protected
    27   Material;
    28         (c)      inform the person or persons to whom unauthorized disclosures were

                                                   -14-
Case 5:20-cv-02616-JGB-SHK Document 33 Filed 07/30/21 Page 16 of 21 Page ID #:535




     1   made of all the terms of this Order; and
     2         (d)    request such person or persons to execute the “Acknowledgment and
     3   Agreement to Be Bound” that is attached hereto as Exhibit A.
     4   13.   INADVERTENT PRODUCTION OF PRIVILEGED OR
     5         OTHERWISE PROTECTED MATERIAL
     6         The production of privileged or work-product protected documents,
     7   electronically stored information or information, whether inadvertent or
     8   otherwise, is not a waiver of the privilege or protection from discovery in this
     9   case or in any other federal or state proceeding. This Order shall be interpreted
    10   to provide the maximum protection allowed by Federal Rule of Evidence 502.
    11         Nothing contained herein is intended to or shall serve to limit a Party’s right
    12   to conduct a review of documents, ESI or information (including metadata) for
    13   relevance, responsiveness, and/or segregation of privileged and/or protected
    14   information before production.
    15         If a Party through inadvertence produces or provides Disclosure or
    16   Discovery Material which it believes is subject to a claim of an applicable
    17   privilege, the Producing Party may give written notice to the Receiving Party or
    18   Parties that the Disclosure or Discovery Material is subject to a claim of privilege
    19   and request that it be returned to the Producing Party. If a Producing Party or
    20   Non-Party requests the return, pursuant to this paragraph, of any Disclosure or
    21   Discovery Material, the Receiving Party or Parties shall not use or disclose, and
    22   shall immediately return to the Producing Party all copies of such Disclosure or
    23   Discovery Material or confirm that all copies have been destroyed. Return of the
    24   Disclosure or Discovery Material by the Receiving Party shall not constitute an
    25   admission or concession, or permit any inference, that the returned Disclosure or
    26   Discovery Material is, in fact, properly subject to a claim of privilege nor shall it
    27   foreclose any Party from moving the court for an order that such Disclosure or
    28

                                                 -15-
Case 5:20-cv-02616-JGB-SHK Document 33 Filed 07/30/21 Page 17 of 21 Page ID #:536




     1   Discovery Material has been improperly designated for reasons other than a
     2   waiver caused by the inadvertent production.
     3         The inadvertent or unintentional disclosure by a Party or Non-Party of
     4   Disclosure or Discovery Material which it believes should have been designated
     5   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
     6   ONLY,” regardless of whether it was so designated at the time of disclosure, shall
     7   not be deemed a waiver in whole or in part of the Party’s or Non-Party’s claim of
     8   confidentiality, either as to the specific information disclosed or as to any other
     9   information relating thereto or on the same or related subject matter, provided that
    10   the Party or Non-Party notifies the Receiving Party as soon as reasonably
    11   practicable after discovery of the inadvertent or unintentional failure to designate
    12   but in no event more than 14 business days. If a Party or Non-Party inadvertently
    13   or unintentionally produces or discloses Protected Material without designating it
    14   as such, the Party or Non-Party may give written notice to the Receiving Party or
    15   Parties   that   the   Disclosure    or     Discovery   Material    is   designated
    16   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    17   ONLY,” and should be treated in accordance with the provisions of this Stipulated
    18   Protective Order. The Receiving Party or Parties must treat such Disclosure or
    19   Discovery Material as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
    20   ATTORNEYS’ EYES ONLY,” from the date such notice is received. Disclosure
    21   of such Disclosure or Discovery Material, prior to receipt of such notice, to
    22   persons not authorized to receive Protected Material shall not be deemed a
    23   violation of this Stipulated Protective Order; however, those persons to whom
    24   disclosure was made are to be advised that the Protected Material disclosed is
    25   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    26   ONLY,” and must be treated in accordance with this Stipulated Protective Order.
    27   ///
    28

                                                   -16-
Case 5:20-cv-02616-JGB-SHK Document 33 Filed 07/30/21 Page 18 of 21 Page ID #:537




     1   14.   MISCELLANEOUS
     2         14.1 Right to Further Relief. Nothing in this Order abridges the right of
     3   any person to seek its modification by the Court in the future.
     4         14.2 Right to Assert Other Objections. By stipulating to the entry of this
     5   Protective Order no Party waives any right it otherwise would have to object to
     6   disclosing or producing any information or item on any ground not addressed in
     7   this Stipulated Protective Order. Similarly, no Party waives any right to object on
     8   any ground to use in evidence of any of the material covered by this Protective
     9   Order.
    10         14.3 Filing Protected Material. A Party that seeks to file under seal any
    11   Protected Material must comply with Civil Local Rule 79-5. Protected Material
    12   may only be filed under seal pursuant to a court order authorizing the sealing of
    13   the specific Protected Material at issue. If a Party's request to file Protected
    14   Material under seal is denied by the court, then the Receiving Party may file the
    15   information in the public record unless otherwise instructed by the court.
    16         14.4 Related Proceeding. In order to promote efficiency in this case, the
    17   Parties stipulate and agree that they may use Disclosure or Discovery Material
    18   that Monster and/or Metro Giant produced in Monster Energy Company v. Metro
    19   Giant, Inc., Trademark Trial and Appeal Board Proceeding No. 9124112 (“the
    20   Opposition”).   The parties agree that the Disclosure or Discovery Material
    21   produced by Monster and/or Metro Giant in the Opposition will be subject to this
    22   Stipulated Protective Order. The parties further agree that any Protected Material
    23   from the Opposition will be afforded the same level of confidentiality protection
    24   as originally designated (i.e. through the confidentiality designation marked on
    25   the documents or in correspondence between the parties). For avoidance of doubt,
    26   any      Disclosure     or     Discovery       Material     marked       “TRADE
    27   SECRET/COMMERCIALLY SENSITIVE” in the Opposition shall be treated as
    28   if designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

                                                -17-
Case 5:20-cv-02616-JGB-SHK Document 33 Filed 07/30/21 Page 19 of 21 Page ID #:538




     1   under the terms of this Stipulated Protective Order and any Disclosure or
     2   Discovery Material marked “CONFIDENTIAL” in the Opposition shall be
     3   treated as if designated “CONFIDENTIAL” under the terms of this Stipulated
     4   Protective Order
     5   15.   FINAL DISPOSITION
     6         After the final disposition of this Action, within 60 days of a written request
     7   by the Designating Party, each Receiving Party must return all Protected Material
     8   to the Producing Party or destroy such material. As used in this subdivision, “all
     9   Protected Material” includes all copies, abstracts, compilations, summaries, and
    10   any other format reproducing or capturing any of the Protected Material. Whether
    11   the Protected Material is returned or destroyed, the Receiving Party must submit
    12   a written certification to the Producing Party (and, if not the same person or entity,
    13   to the Designating Party) by the 60-day deadline that states all Protected Material
    14   was returned or destroyed and affirms that the Receiving Party has not retained
    15   any copies, abstracts, compilations, summaries or any other format reproducing
    16   or capturing any of the Protected Material. Notwithstanding this provision,
    17   Counsel are entitled to retain an archival copy of all pleadings, motion papers,
    18   trial, deposition, and hearing transcripts, legal memoranda, correspondence,
    19   deposition and trial exhibits, expert reports, attorney work product, and consultant
    20   and expert work product, even if such materials contain Protected Material. Any
    21   such archival copies that contain or constitute Protected Material remain subject
    22   to this Stipulated Protective Order.
    23   16.   VIOLATION
    24         Any violation of this Order may be punished by any and all appropriate
    25   measures including, without limitation, contempt proceedings and/or monetary
    26   sanctions.
    27   ///
    28

                                                 -18-
Case 5:20-cv-02616-JGB-SHK Document 33 Filed 07/30/21 Page 20 of 21 Page ID #:539




     1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
     2                                   Respectfully submitted,
     3                                   KNOBBE, MARTENS, OLSON & BEAR, LLP
     4
     5   Dated: July 30, 2021            By: /s/ Jason A. Champion
     6                                       Steven J. Nataupsky
                                             Lynda J. Zadra-Symes
     7                                       Jason A. Champion
                                             Hans L. Mayer
     8
                                             Attorneys for Plaintiff,
     9                                       MONSTER ENERGY COMPANY
    10
    11                                   DEAN & FULKERSON, P.C.
    12
    13   Dated: July 30, 2021            By: /s/ Robert J. Figa
                                         (with permission Jason A. Champion)
    14
    15                                       Robert J. Figa

    16                                       Attorneys for Defendants,
                                             METRO GIANT, INC. and
    17                                       CHRISTOPHER ANKAWI

    18   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    19           July 30, 2021
         DATED:________________________
    20
    21
         _____________________________________
    22   Hon. Shashi H. Kewalramani
         United States Magistrate Judge
    23
    24
    25
    26
    27
    28

                                           -19-
Case 5:20-cv-02616-JGB-SHK Document 33 Filed 07/30/21 Page 21 of 21 Page ID #:540




     1                                  EXHIBIT A
     2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3              I, _____________________________ [print or type full name], of
     4   _________________ [print or type full address], declare under penalty of perjury
     5   that I have read in its entirety and understand the Stipulated Protective Order that
     6   was issued by the United States District Court for the Central District of
     7   California in the case of Monster Energy Company v. Metro Giant, Inc., et al.,
     8   Case No. 5:20-cv-02616-JGB-SHK. I agree to comply with and to be bound by
     9   all the terms of this Stipulated Protective Order and I understand and acknowledge
    10   that failure to so comply could expose me to sanctions and punishment in the
    11   nature of contempt. I solemnly promise that I will not disclose in any manner any
    12   information or item that is subject to this Stipulated Protective Order to any
    13   person or entity except in strict compliance with the provisions of this Order. I
    14   further agree to submit to the jurisdiction of the United States District Court for
    15   the Central District of California for enforcing the terms of this Stipulated
    16   Protective Order, even if such enforcement proceedings occur after termination
    17   of this action. I hereby appoint __________________________ [print or type
    18   full name] of _______________________________________ [print or type full
    19   address and telephone number] as my California agent for service of process in
    20   connection with this action or any proceedings related to enforcement of this
    21   Stipulated Protective Order.
    22   Date: ______________________________________
    23   City and State or Nation where sworn and signed:________________________
    24   Printed name: _______________________________
    25   Signature: __________________________________
    26
         35270940
    27
    28

                                                -20-
